Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/20/20 have been considered by the examiner.  The examiner notes that approximately 200 references have been submitted.  Accordingly, the examiner has only been able give a cursory examination, perhaps viewing the titles and abstracts.  If any references are of particular relevance, Applicant is requested to point them out.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8-11, 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dillahunt 20130013191 in view of Tadman 20080168369
Regarding Claim 1, Dillahunt discloses

receiving, from a user of a mobile device, via a wireless communication channel, a list of items to be located and acquired;
Dillahunt is directed to a errand routing system.  (Dillahunt, para 0013, “A methodology of the present disclosure in one embodiment may provide the ability to provide routes based on factors such as: specific errands and to-do items, current environmental conditions that lead to efficient routes, store inventory and status such as store hours (open and close times), the number of people on line, estimated wait time, user ratings, and other factors. For instance, a methodology of the present disclosure in one embodiment may allow a person to create a list of general or specific errands or to-do items (i.e., purchase groceries, purchase a new phone, buy gas) and receive a set of dynamic (meaning the route updates as the user continues to his/her destination and, for example, chooses to by-pass suggestions) en-route locations based on inventory (availability of product or service), efficiency (e.g., the grocery store with the shortest lines, the most efficient route or the route with the least traffic), specific rankings of the locations ranked by one or more users or other (e.g., 3-star, 4-star, e.g.: yelp-based rankings if available), other efficiency factors such as time, environmental sustainability, money, potential safety factors (e.g., driving and/or weather conditions, road conditions, traffic conditions).”).  The communication links may be wireless.  (Dillahunt, para 0031, “The route manager component 412 may search for locations associated with the user input information, for example, wirelessly by performing a search via a network 416.”)

identifying the locations of the items;
filtering the locations of the items in accordance with the instructions; and
presenting the filtered locations of the items for display
“At 106, the inventories at the locations are checked for availability. For example, to determine the inventories at the locations, another search request may be submitted using, for example, existing 

Dillahunt does not explicitly disclose
creating an overlay for displaying the locations of the items on a user interface of the mobile device;
receiving, from the user of the mobile device, input comprising instructions for ordering the locations of the items on the overlay at an area of the user interface specified by the user;
… on the overlay in the area of the user interface specified by the user.

Tadman is directed to a method of planning a driving tour route.  (Tadman, abstract).  Tadman discloses user selection of options for a tour.  (Tadman, para 0021, “The user may select different options for the travel routes of the driving tours. For instance, a user may choose a driving tour with the quickest route based on estimated driving time. A user may also choose a driving tour with the shortest route based on estimated distance traveled. In one embodiment, the starting and end points of the driving tour may be fixed as the first and last destination on a destination list, and the other destinations may be renumbered to match the travel route. The user may drag the destinations in the destination list to change the starting and end points of the driving tour. The starting point of the driving tour may also be adjusted as discussed previously. Accordingly, the user may permit the order of destinations to be selected automatically to achieve the relatively shortest or quickest route.”)  Tadman discloses that a route be shown as a map overlay.  (Tadman, fig.1).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Dillahunt with the map of Tadman with the motivation of helping users reach multiple destinations.  (Tadman, background)

Regarding Claim 2, Dillahunt and Tadman disclose the method of claim 1.  

wherein the instructions for ordering the locations of the items comprise at least one of a plurality of predetermined objectives for a trip to obtain the items, the plurality of predetermined objectives including one of total cost, time, number of stops, preferred establishments for obtaining the items, and preferred brands of the items, and the overlay comprises an interactive map, further comprising filtering the locations of the items in accordance with the at least one of the plurality of predetermined objectives.
(Dillahunt, para 0015, “For instance, it might detect that there is traffic in the route to performing errand 1, and therefore, the methodology may suggest completing errand 2 first, thereby leading to greater efficiency (e.g., in gas-mileage, lower costs, benefits to the environment, faster trips, less stress). In addition, the methodology of the present disclosure may determine and suggest a single location for multiple targets instead of separate locations for accomplishing each task, also resulting in more efficiency.”; para 0030, “The methodology of the present disclosure in one embodiment may allow for determination of efficient routes to take in performing tasks (or reaching one or more destinations associated with specified item(s) or location(s)), for example, by combining one or more of DOT or 511 data (traffic and travel information system), weather data, amount of carbon or other gas possibly emitted during traveling to the locations, amount of carbon or other greenhouse gases in the areas, for instance, for leading to a satisfied user experience. In addition, information such as any sales, coupons, or prices associated with the specified task or item, available at the locations may be used to prioritize which location would best serve the user. Such information may be obtained by performing an Internet search or database searches.”)  

Regarding Claim 3, Dillahunt and Tadman disclose the method of claim 2.  

wherein the identifying the locations of items comprises searching a plurality of databases in accordance with the at least one of the plurality of objectives, the method further comprising:


presenting the filtered locations of items to the mobile device for display on the overlay on the user interface of the mobile device, …
the items being located on the overlay in accordance with the at least one of the plurality of predetermined objectives.
See prior art rejection of claim 1.

Dillahunt does not explicitly disclose
at the area of the user interface specified by the user,
Tadman discloses that the map overlay may be displayed as a window.  (Tadman, fig.1).  As a window size/position is configurable by a user, the examiner interprets this to be specified by the user.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Dillahunt with the map of Tadman with the motivation of helping users reach multiple destinations.  (Tadman, background)

Regarding Claim 4, Dillahunt and Tadman disclose the method of claim 3.  

Dillahunt does not explicitly disclose
identifying the locations of the items by searching a plurality of databases in accordance with an alternate objective to at least one of the plurality of objectives;
filtering the locations of the items in accordance with the alternate objective;
presenting the filtered locations of the items in accordance with the alternate objective to the mobile device for display on the overlay on the user interface of the mobile device at the area of the user interface specified by the user, the items being located on the overlay in accordance with the alternate objective; and
transmitting to the mobile device a prompt to determine whether the filtered locations of the items in accordance with the alternate objective is preferred over the filtered locations of the items in accordance with the at least one of the plurality of predetermined objectives.
(Tadman, para 0060, “The destination list may show the destinations listed with numbers indicating their order on the destination list, as well as colors indicating a category pertaining to the destination. The destination list may also include a display option, where a user may select different options for travel routes. In one embodiment of the invention, the different options may include the quickest route, the shortest route, and a customizable route. The user may select one of the routes, and select an update option, which may implement the new travel route in both the destination list and the map.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Dillahunt with the map of Tadman with the motivation of helping users reach multiple destinations.  (Tadman, background)

Regarding Claims 8,9,10,11, 
See prior art rejection of analogous claims 1-4

Regarding Claims 15,16,17,18
See prior art rejection of analogous claims 1-4


Claims 5,12,19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dillahunt 20130013191 in view of Tadman 20080168369 in further view of Reade 20040103034

Regarding Claim 5, Dillahunt and Tadman disclose the method of claim 1.  

Dillahunt does not explicitly disclose
mining historical data of items purchased by the user to determine a shopping history of the user, wherein the shopping history includes an item type preference for at least some of the items in the historical data;
detecting an item on the list of items that does not include an item type preference for the item; and
adding an item type designation to the item that does not include the item type designation, based on the item type preference for the item in the shopping history of the user.

Reade is directed to a system for aiding customers in purchase selection.  (Reade, abstract).  Reade discloses examining historical purchases to make a suggestion for purchasing a specific item based on a generic shopping list entry.  (Reader, para 0018-19, “A display device can also show price and promotional information for the products on the list, as well as suggesting alternative or associated products that may be to the consumer's advantage to purchase.  For example, if the user has "toothpaste" entered on the list, the display device showing the list can provide icons next to the word "toothpaste" on the list to show that additional information is available. A map icon can, when selected (e.g., clicked, touched in a touch-sensitive screen, etc.) provide an indication of product location (e.g., 

Regarding Claim 12, 19,
See prior art rejection of claim 5

Claims 6,13,20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dillahunt 20130013191 in view of Tadman 20080168369 in further view of Vanska 20040093274 in further view of Aihara 20100287057

Regarding Claim 6, Dillahunt and Tadman disclose the method of claim 1.  

Dillahunt does not explicitly disclose

detecting use by the user of the mobile device, at one of the locations of the items, the use comprising the user selecting located items and checking the selected located items off the list of items; and
Vanska is directed to a system for assisting a shopper.  (Vanska, abstract).  Vanska discloses a user inputting and checking off items on a shopping list.  (Vanska, para 00678-69, “Returning to FIG. 3, after the optimal route has been computed and displayed, the user, in step 338, begins shopping. As the user shops, she may check off or remove the items in shopping list 400 that she has picked up. The user may identify each item added to her shopping cart by using a scanner (not shown) or RF-ID tag reader 112 of mobile terminal 100. Likewise, she may strike items in list 400 that she has decided not to purchase.   In step 340, the shopping mini-application determines whether the user has reached the POS 806, in one embodiment, by monitoring for receipt of an ID number of an RF-ID tag 159 assigned to the POS 806. If the POS 806 has been reached, the shopping mini-application may be deactivated or, preferably, may be deleted altogether from mobile terminal 100 so that the memory occupied by the mini-application and accompanying data can be used for other purposes. Prior to deactivating or deleting the mini-application, user data 108a, such as the purchasing history 700, preferably is updated 

Dillahunt does not explicitly disclose
transmitting, to an information system associated with the one of the locations, an indication of the checked off items, as data to prepare a point of sale check-out list.
Aihara is directed to a self service shopping system.  (Aihara, abstract).  Aihara discloses that a completed shopping list may be transmitted to a POS for checkout.   (Id, para 0079, “Upon completion of all purchases, the shopping list is displayed for the final confirmation and then the information is transmitted to the checkout function. The checkout function communicates with the checkout and analysis system 400 (FIG. 1), in which the cell phone is previously registered, transmits the shopping information including the time stamp. The checkout and analysis system 400 generates and transmits the shopping list to the order reception function 140 of the POS system 100 to check the contents (stock or price falsification) and then pays the amount to the account number obtained from the barcode.”)   It would have been obvious to one of ordinary skill in the art at the time the invention was made to 

Regarding Claim 13, 20,
See prior art rejection of claim 6

Claims 7,14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dillahunt 20130013191 in view of Tadman 20080168369 in further view of Vanska 20040093274 


Regarding Claim 7, Dillahunt and Tadman disclose the method of claim 1.  

Dillahunt does not explicitly disclose

receiving an input based on a gesture from the user of the mobile device, 
Vanska is directed to a system for assisting a shopper.  (Vanska, abstract).  Vanska discloses user input into a mobile device.  (Vanska, para 0029, “FIG. 2 is a block diagram illustrating an exemplary mobile terminal in accordance with one embodiment of the present invention. As shown in FIG. 2, mobile terminal 100 includes user interfaces 102, 104. Interface 102 is a display, preferably one with a touch screen capability, as is well-known in the art. The display 102 preferably is also capable of presenting textual, graphical and/or image data in the form of a map of a service provider 150's shop to the user. Interface 104 is a keypad, which preferably comprises numerous function keys such as alpha-numeric keys and directional (arrow) keys, for permitting a user to perform such functions described 

at one of the locations of the items, the gesture corresponding to the user selecting at least one located item for removal from the list of items: and
transmitting, to an information system associated with the one of the locations, an indication of removal of the selected located item from the list of items .

Vanska discloses the system reacting to a user deleting items from a shopping list.  (Vanska, para 0070, “Regardless of whether or not the shopping list 400 has been modified, in step 348, the shopping mini-application determines whether the optimal route should be updated. The mini-application may automatically update the route periodically or even continuously as the user shops. Alternatively, an update may occur only in response to one or more triggers that the shopping mini-application senses. For example, one trigger may be an explicit request from the user for an update. A user may request an update at any point while in the shop. Another trigger may be the addition of an item to, or deletion of an item from, shopping list 400 by the user. Yet another trigger may be that the user has strayed more than a predetermined distance from the optimal route that was originally displayed to her and needs assistance getting back on track.”)  The deletion may serve as a trigger to a request data from a remote source.  (Vanska, para 0040, “A data file containing information relating to specific items for sale in the shop is also downloaded from service provider 150. Rather than downloading the entire data file from service provider 150, the terminal 100 may access portions of the data file via, e.g., a bi-directional network such as short range wireless network 120 to perform such functions as checking item availability and locations within the shop, and providing recommended substitutes, complimentary items, reminders and special offers to the user, as will be discussed in detail hereinafter.”)  


It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Dillahunt and Tadman with the list of Vanska with the motivation of helping shoppers.  (Vanska, background)

Regarding Claim 14,
See prior art rejection of claim 7

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687